J-S36017-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: S.M., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: R.M., FATHER                    :      No. 1664 EDA 2021

                  Appeal from the Order Entered August 5, 2021
                 In the Court of Common Pleas of Monroe County
                        Civil Division at No(s): 30 DP 2019


    IN THE INTEREST OF: S.M., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: R.M., FATHER                    :      No. 1665 EDA 2021

                  Appeal from the Order Entered August 5, 2021
                 In the Court of Common Pleas of Monroe County
                        Civil Division at No(s): 31 DP 2019


BEFORE:      LAZARUS, J., KING, J., and COLINS, J.*

MEMORANDUM BY KING, J.:                              FILED DECEMBER 20, 2021

        Appellant, R.M. (“Father”), appeals from the orders entered in the

Monroe County Court of Common Pleas, which changed the permanency goals

for S.I.M. and S.M. (“Children”) to subsidized permanent legal custodianship

(“SPLC”). We affirm.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S36017-21


       The trial court set forth the relevant facts and procedural history of this

case as follows:

          [Children] have been placed by [the Monroe County Children
          and Youth Services (“CYS”)] with [L.R. (“Maternal
          Grandmother”)] for almost two … years. At the time of the
          initial dependency, [R.R.] (“Mother”) was having problems
          with drug use. [Children] were living primarily with her, and
          [Father] had little contact. Father continued to have little
          contact through CYS while [Children] were in care until
          recently.

          On November 5, 2020, a hearing was held to change the
          goal to termination of parental rights and adoption
          (“TPR”).[1] At the time, Mother had made no progress on
          her goals, had moved to South Carolina, and had very little
          contact with [Children]. Father had little contact with
          [Children] as well. However, he indicated at that time that
          he wanted to re-establish a relationship and be considered
          a resource for [Children] since Mother was not….

(Trial Court Opinion, filed August 5, 2021, at 2).

       On April 27, 2021, CYS requested a goal change to SPLC placement with

Maternal Grandmother and termination of dependency. A permanency review

hearing was held on July 30, 2021, where the following testimony was

presented:

          …Father was initially agreeable to SPLC in lieu of TPR, but
          now wants to pursue reunification.

          Father has appropriate housing and income, and there are
          no concerns for the safety of [Children] if placed in his care.
          The concern of CYS is that Father has had only sporadic
          contact with [Children], that they have never lived with
____________________________________________


1 The trial court denied CYS’s request to change the goal to adoption because
Father posed no danger to Children and wanted to maintain a relationship with
them but noted that Father had not expressed an intent to take custody of
Children.

                                           -2-
J-S36017-21


           Father, and only recently had their first overnight stay at
           Father’s residence. Father resides with his wife and adult
           daughter in close proximity to [Maternal Grandmother] and
           [Children]. Father explained his delay in being involved and
           wanting reunification was due to his hope that Mother would
           get her life together and get [Children] back. He stated that
           when he realized she would not or could not, that he should
           step up as the other parent.

(Id.)

        On August 5, 2021, the court granted CYS’s request for goal change to

SPLC placement with Maternal Grandmother.           Father timely filed separate

notices of appeal and concise statements of errors on August 13, 2021. On

September 7, 2021, this Court consolidated the appeals sua sponte.

        Father raises the following issue for our review:

           Did the trial court err and abuse its discretion when it
           determined that giving [SPLC] to … Maternal Grandmother
           would serve the needs and welfare of the children when
           [Father] is ready willing and able to take the children; there
           are not allegations of abuse or neglect concerning Father;
           Father is speaking with the children every day for a few
           minutes during the week and visiting all day on the
           weekends; and the Agency has no concerns regarding
           [Children’s] return to Father?

(Father’s Brief at 4).

        On appeal, Father argues that since the November 2020 goal change

hearing, he has worked diligently to regain custody of Children. Father asserts

that he has obtained appropriate housing, maintained stable employment,

increased visitation with Children, and fully complied with the CYS Service

Plan. Father maintains that he has never posed a danger to Children and has

formed a parental bond with them. Father contends that as Children’s natural



                                       -3-
J-S36017-21



father who is ready, able and willing to provide stable care for Children, he

should not have to fight with Maternal Grandmother for custody.             Father

concludes that “it is in the best interests of the children that the goal remain

reunification with [Father] and [CYS] work toward this goal.” (Id. at 11). We

disagree.

      On appeal, goal change decisions are subject to an abuse of discretion

standard of review. In re N.C., 909 A.2d 818, 822 (Pa.Super. 2006).

         In order to conclude that the trial court abused its discretion,
         we must determine that the court’s judgment was
         “manifestly unreasonable,” that the court did not apply the
         law, or that the court’s action was “a result of partiality,
         prejudice, bias or ill will,” as shown by the record. We are
         bound by the trial court’s findings of fact that have support
         in the record. The trial court, not the appellate court, is
         charged with the responsibilities of evaluating credibility of
         the witness and resolving any conflicts in the testimony. In
         carrying out these responsibilities, the trial court is free to
         believe all, part, or none of the evidence. When the trial
         court’s findings are supported by competent evidence of
         record, we will affirm, “even if the record could also support
         an opposite result.”

Id. at 822-23 (internal citations omitted).

      The Juvenile Act controls the disposition of dependent children. In re

R.P., 957 A.2d 1205, 1217 (Pa.Super. 2008).           Section 6351 provides in

relevant part:

         § 6351. Disposition of dependent child

            (a) General rule.—If the child is found to be a
            dependent child the court may make any of the following
            orders of disposition best suited to the safety, protection
            and physical, mental, and moral welfare of the child:


                                      -4-
J-S36017-21


                (1) Permit the child to remain with his parents,
                guardian, or other custodian, subject to conditions
                and limitations as the court prescribes, including
                supervision as directed by the court for the
                protection of the child.

                                *    *    *

                (2.1) Subject to conditions and limitations as the
                court prescribes, transfer permanent legal custody
                to an individual resident in or outside this
                Commonwealth, including any relative, who, after
                study by the probation officer or other person or
                agency designated by the court, is found by the
                court to be qualified to receive and care for the
                child. A court order under this paragraph may set
                forth the temporary visitation rights of the parents.
                The court shall refer issues related to support and
                continuing visitation by the parent to the section of
                the court of common pleas that regularly
                determines support and visitation.

                                *    *    *

          (e)   Permanency hearings.—

                (1) The court shall conduct a permanency
                hearing for the purpose of determining or
                reviewing the permanency plan of the child, the
                date by which the goal of permanency for the child
                might be achieved and whether placement
                continues to be best suited to the safety, protection
                and physical, mental and moral welfare of the
                child.   In any permanency hearing held with
                respect to the child, the court shall consult with the
                child regarding the child’s permanency plan,
                including the child’s desired permanency goal, in a
                manner appropriate to the child’s age and
                maturity. If the court does not consult personally
                with the child, the court shall ensure that the views
                of the child regarding the permanency plan have
                been ascertained to the fullest extent possible and
                communicated to the court by the guardian ad
                litem under section 6311 (relating to guardian ad
                litem for child in court proceedings) or, as

                                    -5-
J-S36017-21


               appropriate to the circumstances of the case by the
               child’s counsel, the court-appointed special
               advocate or other person as designated by the
               court.

                              *    *    *

          (f) Matters to be determined at permanency
          hearing.—At each permanency hearing, a court shall
          determine all of the following:


               (1) The      continuing    necessity    for    and
               appropriateness of the placement.

               (2) The appropriateness, feasibility and extent of
               compliance with the permanency plan developed
               for the child.

               (3) The extent of progress made toward
               alleviating the circumstances which necessitated
               the original placement.

               (4) The appropriateness and feasibility of the
               current placement goal for the child.

               (5) The likely date by which the placement goal
               for the child might be achieved.

               (5.1) Whether reasonable efforts were made to
               finalize the permanency plan in effect.

               (6)   Whether the child is safe.

                              *    *    *

               (9) If the child has been in placement for at least
               15 of the last 22 months or the court has
               determined that aggravated circumstances exist
               and that reasonable efforts to prevent or eliminate
               the need to remove the child from the child’s
               parent, guardian or custodian or to preserve and
               reunify the family need not be made or continue to
               be made, whether the county agency has filed or


                                  -6-
J-S36017-21


               sought to join a petition to terminate parental
               rights and to identify, recruit, process and approve
               a qualified family to adopt the child unless:

                 (i) the child is being cared for by a relative best
                 suited to the physical, mental and moral welfare
                 of the child;

                 (ii) the county agency has documented a
                 compelling reason for determining that filing a
                 petition to terminate parental rights would not
                 serve the needs and welfare of the child; or

                 (iii) the child’s family has not been provided with
                 necessary services to achieve the safe return to
                 the child’s parent, guardian or custodian within
                 the time frames set forth in the permanency
                 plan.

                               *    *    *

          (f.1) Additional determination.—Based upon the
          determinations made under subsection (f) and all
          relevant evidence presented at the hearing, the court
          shall determine one of the following:

               (1) If and when the child will be returned to the
               child’s parent, guardian or custodian in cases
               where the return of the child is best suited to the
               safety, protection and physical, mental and moral
               welfare of the child.

               (2) If and when the child will be placed for
               adoption, and the county agency will file for
               termination of parental rights in cases where return
               to the child’s parent, guardian or custodian is not
               best suited to the safety, protection and physical,
               mental and moral welfare of the child.

               (3) If and when the child will be placed with a
               legal custodian in cases where the return to the
               child’s parent, guardian or custodian or being
               placed for adoption is not best suited to the safety,
               protection and physical, mental and moral welfare

                                   -7-
J-S36017-21


                  of the child.

                  (4) If and when the child will be placed with a fit
                  and willing relative in cases where return to the
                  child’s parent, guardian or custodian, being placed
                  for adoption or being placed with a legal custodian
                  is not best suited to the safety, protection and
                  physical, mental and moral welfare of the child.

                                   *    *       *

            (g) Court order.—On the basis of the determination
            made under subsection (f.1), the court shall order the
            continuation, modification or termination of placement or
            other disposition which is best suited to the safety,
            protection and physical, mental and moral welfare of the
            child.


42 Pa.C.S.A. § 6351(a), (e), (f), (f.1), (g).

      Thus, the Juvenile Act provides that “upon the filing of a petition by a

county children and youth agency that alleges the dependent child’s current

placement is not safe, and the physical, mental, and moral welfare of the child

would best be served if [SPLC] were granted,” the court can consider SPLC.

In re S.H., 71 A.3d 973, 978 (Pa.Super. 2013), appeal denied, 622 Pa. 761,

80 A.3d 778 (2013).

         In Pennsylvania, a juvenile court may award permanent
         legal custody to a child’s caretaker pursuant to Section
         6351(a)(2.1) of the Juvenile Act. This is an arrangement
         whereby a juvenile court discontinues court intervention as
         well as supervision by a county agency, and awards custody
         of a dependent child, on a permanent basis, to a custodian.
         Parental rights are not terminated….

         … In order for the court to declare the custodian a
         “permanent legal custodian” the court must find that neither
         reunification nor adoption is best suited to the child’s safety,
         protection and physical, mental and moral welfare.

                                       -8-
J-S36017-21



Id. (internal citations omitted).

         Although the agency has the burden to show a goal change
         would serve the child’s best interests, safety, permanency,
         and well-being of the child must take precedence over all
         other considerations under Section 6351. The parent’s
         rights are secondary in a goal change proceeding.

In re R.M.G., 997 A.2d 339, 347 (Pa.Super. 2010) (internal quotation marks

and citations omitted).

      Instantly, the court determined that a goal change to SPLC placement

was appropriate. The court previously decided adoption was not in Children’s

best interests because Father posed no danger to Children and had developed

a bond with them. Regarding reunification with Father, the court found:

         It was clear that Father had little contact with [Children]
         prior to dependency, and sporadic visits with them
         thereafter until April or May of this year. Only very recently
         has Father made an effort to see [Children] regularly, but
         for very short periods of time.

         [Children] are bonded with [Maternal Grandmother]. They
         are starting to form a bond with Father, but prefer to live
         with [Maternal Grandmother]. [Children] have lived with
         [Maternal Grandmother] for a total of [three and a half]
         years, the past 22 months of which have been through
         placement by CYS. Father had little involvement with the
         [Children] in their lifetimes, even though [Maternal
         Grandmother] has never kept them from Father. She would
         also encourage visitation with Father in the future.

         If dependency is terminated, and SPLC is started, Father
         could always seek custody or custodial rights through the
         courts. Unlike TPR and adoption, placement with [M]aternal
         [G]randmother and SPLC are not necessarily permanent,
         nor does it bar Father from seeing the minor children or
         pursuing custodial rights.



                                     -9-
J-S36017-21


                                 *     *      *

        [Children] want to stay with Maternal Grandmother, to
        whom they are bonded. It does not appear [Children] are
        opposed to spending time with Father, just that they are not
        ready to live with him full-time. That might be something
        that changes with time, but not something to be forced right
        now. Termination of dependency, SPLC, and placement
        with [M]aternal [G]randmother is in [Children]’s best
        interests.

(Trial Court Opinion at 2-3, 4). The record supports the court’s analysis. On

this record, the court properly concluded that neither reunification nor

adoption are appropriate based on Children’s newly developing relationship

with Father, and their preference and comfort with continuing in Maternal

Grandmother’s care.     See In re S.H., supra.    Thus, we see no abuse of

discretion by the court in determining that SPLC placement with Maternal

Grandmother serves Children’s best interests. See In re R.M.G., supra; In

re N.C., supra. Accordingly, we affirm.

     Orders affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/20/2021



                                     - 10 -